Friedmann, J.,
dissents and votes to affirm, with the following memorandum: I respectively dissent. After the defendant’s initial omnibus motion to dismiss the indictment for legal insufficiency was denied, the Court of Appeals decided Matter of Rodney J. (83 NY2d 503) and Matter of Wesley M. (83 NY2d 898). Construing Family Court Act § 311.2 (3), the Court ruled in Matter of Rodney J. that a police report attesting to the operability of a gun but not clearly signed by the person who had tested the gun and drafted the original report was inadequate to support a juvenile delinquency petition, because the "nonhearsay nature of the * * * report is not clear on its face” (Matter of Rodney J., supra, at 507). Similarly, the Court held in Matter of Wesley M. that a report which failed to indicate that it was signed by the person who had tested the illegal drugs and prepared the original report was incompetent to support a juvenile delinquency petition, because it failed to qualify as "nonhearsay” as contemplated by the statute.
At issue here is CPL 190.30 (2), which provides that "[a] report or a copy of a report made by a public servant or by a person employed by a public servant or agency who is a physicist, chemist, coroner or medical examiner, firearms identification expert, examiner of questioned documents, fingerprint technician, or an expert or technician in some comparable scientific or professional field, concerning the results of an examination, comparison or test performed by him in connection with a case which is the subject of a grand jury proceeding, may, when certified by such person as a report made by him or *499as a true copy thereof, be received in such grand jury proceeding as evidence of the facts stated therein.”
On its face, this statute requires that to be competent evidence, any "report” presented to the Grand Jury purporting to represent the results of scientific testing must be certified by the scientist who did the testing (see also, CPL 190.30 [1]; 100.20, 100.30). It should be recalled that the purpose of CPL 190.30 (2), like that of Family Court Act § 311.2 (3), is to substitute a verified written report for the sworn oral testimony of the expert who actually tested the evidence upon which the charges against the accused rest (see, e.g., Preiser, Practice Commentaries, McKinney’s Cons Laws of NY, Book 11A, CPL 190.30, at 243; Matter of Neftali D., 85 NY2d 631).
CPL 190.30 (1) requires that "[e]xcept as otherwise provided * * * the provisions of article sixty, governing rules of evidence * * * with respect to criminal proceedings in general, are, where appropriate, applicable to grand jury proceedings.” Hearsay, of course, is not countenanced in "criminal proceedings in general”; and CPL 190.30 (2) expressly declares that "hearsay” is not "appropriate” in the presentation of scientific evidence to the Grand Jury. While a defect in the evidence before a Grand Jury is not jurisdictional and can be waived by a defendant if not raised before the completion of trial (People v Alejandro, 70 NY2d 133; CPL 210.30 [6]), this contrast with juvenile delinquency petitions does not require an adult defendant to waive his right to challenge the sufficiency of the evidence supporting an indictment against him prior to trial; nor does it lessen the power of the trial court to dismiss an indictment that it finds to be supported by only incompetent hearsay evidence.
Whether denominated a motion to "renew” or to "reargue”, the defendant’s second motion at bar was in fact the latter, and the court had the discretion to treat it as such. Moreover, because the Court of Appeals had clarified in Matter of Rodney J. and Matter of Wesley M. that the standards to be applied to scientific reports supporting accusatory instruments were more rigorous than had previously been assumed, the trial court did not err in entertaining the defendant’s application to "reargue” his earlier motion to dismiss the indictment. One of the legitimate purposes of "reargument” is to "enable the judge who decided a nonfinal order in [a pending] action to recall it based on new law” (Siegel, Practice Commentaries, McKinneys Cons Laws of NY, Book 7B, C2221:8, at 185).
Accordingly, and for reasons stated in my dissent in People v Washington (228 AD2d 23 [decided herewith]), I would affirm the order appealed from, dismissing the indictment.